Case 1:20-cv-03471-RM-SKC Document 16 Filed 04/12/21 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

  Civil Action No. 20cv-03471-RM-SKC

  KENYATTA BLAKE,

         Plaintiff,

  v.

  APPLE VALLEY EAST CONDOMINIUM ASSOCIATION, INC., and
  MOELLER GRAF, PC,

        Defendants.
  ______________________________________________________________________________

                             ORDER TO SHOW CAUSE
  ______________________________________________________________________________

         This matter is before the Court sua sponte. This action was filed on November 23, 2020

  by Ms. Dana Morris-Blake and Mr. Kenyatta Blake (collectively, “Plaintiffs”). (ECF No. 1.) As

  Plaintiffs appeared pro se, the Court construes their filings liberally. Nonetheless, they are

  required to follow the same rules of civil procedure as other litigants. Garrett v. Selby Connor

  Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005). The Court’s review of the record shows

  Mr. Blake has failed to follow the Federal Rules of Civil Procedure, failed to prosecute this

  action, and, in fact, abandoned this action.

         First, under Fed. R. Civ. P. 4(m), “[i]f a defendant is not served within 90 days after the

  complaint is filed, the court—on motion or on its own after notice to the plaintiff—must dismiss

  the action without prejudice against that defendant or order that service be made within a

  specified time.” The court record shows that Defendant Apple Valley East Condominium
Case 1:20-cv-03471-RM-SKC Document 16 Filed 04/12/21 USDC Colorado Page 2 of 3




  Association, Inc. has not been properly served and Defendant Moeller Graf, PC has not been

  served and the time to serve these parties under Rule 4(m) has long passed.

         Second, on December 24, 2020, Plaintiffs filed a motion for preliminary injunction which

  remains pending but on which they took no further action and have apparently abandoned.

         Third, Ms. Morris-Blake recently moved to voluntarily dismiss her claims in this action

  because she and Mr. Blake have filed this action again in this District, Civil Action No. 21-cv-

  00105-DDD-NRN (the “Second Action”). The Court construed that motion as notice of

  voluntary dismissal, but by Ms. Morris-Blake only. As the Court advised Plaintiffs in its March

  29, 2021, Order, because the motion was signed only by Ms. Morris-Blake, the voluntary

  dismissal was effective only as to her. Mr. Blake was required to either sign the motion for

  voluntary dismissal or file his own separate notice. (ECF No. 14.) Accordingly, only Ms. Morris-

  Blake has been terminated from this action.

         Finally, the Court has taken judicial notice of the Second Action and finds that, on March

  23, 2021, Ms. Morris-Blake filed a “Notice of Deceased Party” in the Second Action. In that

  notice, Ms. Morris-Blake advised that Mr. Blake has died. Pursuant to Fed. R. Civ. P. 25(a), if

  Mr. Blake’s claim survives his death, a motion for substitution of party must be made within 90

  days of the service of the notice of death or the action against the decedent (here, Mr. Blake)

  must be dismissed.

         In light of the failure to serve Defendants, Ms. Morris-Blake’s voluntary dismissal of this

  action as to her, Plaintiffs’ filing of the Second Action in this District, and Mr. Blake’s death, it

  is ORDERED that, pursuant to Fed. R. Civ. P. 4(m) and D.C.COLO.LCivR 41.1, on or before

  May 4, 2021, the authorized representative of Plaintiff Kenyatta Blake shall SHOW CAUSE


                                                     2
Case 1:20-cv-03471-RM-SKC Document 16 Filed 04/12/21 USDC Colorado Page 3 of 3




  why this action should not be DISMISSED WITHOUT PREJUDICE for failure to timely and

  properly serve Defendants and for failure to prosecute.1

           DATED this 12th day of April, 2021.

                                                                 BY THE COURT:



                                                                 ____________________________________
                                                                 RAYMOND P. MOORE
                                                                 United States District Judge




  1
   The Court reiterates that the Federal Pro Se Clinic provides free assistance to people representing themselves in the
  U.S. District Court for the District of Colorado. The Clinic cannot assist with criminal, bankruptcy, habeas, appeals,
  or any state cases. If a party wishes to avail himself of this service, he may make an appointment by phone (303-
  380-8786) or online at www.cobar.org/cofederalproseclinic.

                                                            3
